Citation Nr: 0929849	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  05-24 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as due to service-connected diabetes mellitus.  

2.  Entitlement to an increased initial disability rating for 
posttraumatic stress disorder (PTSD), which is currently 
assigned staged ratings of 50 percent prior to April 28, 2009 
and 70 percent from that date.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to January 
1970.  His service included time in Vietnam and his medals 
and badges include the Combat Action Ribbon.  

This matter came before the Board of Veterans Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in Los 
Angeles, California.  In February 2008, the Board remanded 
the above matters for further development.  A review of the 
record shows that the RO has complied with all remand 
instructions to the extent possible.  Stegall v. West, 
11 Vet. App. 268 (1998).

The veteran requested a Board hearing, however, he withdrew 
that request in November 2005.

The September 2003 rating decision also denied entitlement to 
service connection for skin rash, and the Veteran filed a 
substantive appeal with regard to this issue in July 2005.  
In February 2008, the Board denied entitlement to service 
connection for a chronic skin disorder, to include as due to 
herbicide exposure.  The Board's February 2008 decision is 
final and the appellant did not file a notice of appeal.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1104.  Thus, the skin 
disability issue is not in appellate status.  See generally 
38 U.S.C.A. § 7105 (West 2002). 


FINDINGS OF FACT

1.  The Veteran's hypertension is not proximately due to or 
the result of his service or a service-connected disability.  

2.  Prior to April 28, 2009, the Veteran's PTSD was not 
productive of occupational and social impairment, with 
deficiencies in most areas.

3.  From April 28, 2009, the Veteran's PTSD is not productive 
of total occupational and social impairment.   


CONCLUSIONS OF LAW

1.  Service connection for hypertension is not established.  
38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.309, 3.307, 3.310 (2008).

2.  Ratings for PTSD in excess of 50 percent prior to April 
28, 2009, or in excess of 70 percent from that date, are not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, 
Diagnostic Code (Code) 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in June 2003 with regard to the issue of service 
connection for hypertension.  In March 2008, the Veteran was 
provided with notice of the types of evidence necessary to 
establish a disability rating and the type of evidence 
necessary to establish an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite initial 
inadequate notice provided to the Veteran, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In any event, since the Board concludes below that 
there is a  preponderance of evidence against the claim of 
entitlement to service connection, any questions as to the 
appropriate disability rating and effective dates to be 
assigned are rendered moot.  

The Veteran's higher initial rating claim for PTSD is a 
"downstream" element of the RO's grants of service 
connection for this issue in the currently appealed rating 
decision issued in September 2003.  For such downstream 
issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159 is not required in cases where such notice was afforded 
for the originating issue of service connection.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability ratings and 
effective dates, because the September 2003 rating decision 
was fully favorable to the Veteran on the issue of service 
connection for PTSD, the Board finds no prejudice to the 
Veteran in proceeding with the present decision and any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In Dingess, the Veterans Court held that, 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  See 
Dingess, 19 Vet. App. at 490-91.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  Under Vazquez-Flores, 38 U.S.C.A. 
§ 5103(a) now requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The appeal for a 
higher initial rating for PTSD originates, however, from the 
grant of service connection for this disability.  
Consequently, Vazquez-Flores is inapplicable to the PTSD 
claim.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's service 
treatment records and post-service VA medical records.  The 
evidence of record also contains several reports of VA 
examinations.  The examination reports obtained are fully 
adequate and contain sufficient information to decide the 
issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  The Veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal, and 
have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d. 1328 (Fed. Cir. 2006).  Therefore, the 
Board finds that duty to notify and duty to assist have been 
satisfied.  For all the foregoing reasons, the Board will 
proceed to the merits of the Veteran's appeal.  

Hypertension

Criteria & Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service-
connected.  See 38 C.F.R. § 3.310.  Generally, service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  In addition, certain chronic 
diseases, including hypertension, may be presumed to have 
been incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 C.F.R.  §§ 3.307, 3.309.  Disorders diagnosed more 
than one year after discharge may still be service connected 
if all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A service Report of Medical Examination for induction 
purposes dated in October 1967 reflects that the Veteran's 
blood pressure reading was 138/84.  A Report of Medical 
Examination for separation purposes dated in January 1970 
reflects that the Veteran's blood pressure reading was 
124/72.  A Report of Medical History dated in January 1970 
for separation purposes reflects that the Veteran checked the 
'no' box for high or low blood pressure.  Service treatment 
records do not reflect a diagnosis of hypertension.

VA outpatient treatment records dated in February 2001 
reflect that the Veteran was assessed with hypertension.  

The Veteran underwent a VA examination in April 2009.  He 
stated that he was diagnosed with hypertension in 2001.  
Following physical examination, the examiner diagnosed 
hypertension.  The examiner opined that hypertension was not 
a complication of diabetes.  The examiner reasoned that 
hypertension predated the diagnosis of diabetes by many 
years.  The examiner opined that, although diabetes may 
aggravate hypertension due to macro and microvascular 
effects, there was no clinical evidence for current 
aggravation in this Veteran.  The examiner went on to state 
that hypertension was not caused by or a result of Agent 
Orange exposure or any other in-service event or condition.  
The examiner reasoned that hypertension is likely related to 
obesity and genetic predisposition.  

Given the evidence of record, the Board finds that service 
connection for hypertension is not warranted on either a 
direct, secondary, or presumptive basis.  First, there is no 
indication of hypertension in service.  Second, the April 
2009 VA examiner specifically opined that the Veteran's 
hypertension is not related to, or aggravated by, his 
service-connected diabetes.  Finally, there is no evidence of 
hypertension in service or within one year after service.  
During the April 2009 VA examination, the Veteran reported 
that he was diagnosed with hypertension in 2001, well over 
one year post service.  There is no contrary medical evidence 
of record.  The Veteran's claim for service connection 
includes the assertion that his hypertension is related to 
his service and/or service-connected diabetes, but his 
personal opinion as a lay person not trained in medicine is 
not competent evidence needed to establish a link between his 
hypertension and its relationship to service.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  As there is 
no evidence that the Veteran's hypertension is either 
directly or secondarily related to service, his claim for 
service connection must be denied.  38 U.S.C.A. § 5107(b).

PTSD

Criteria & Factual Background

A September 2003 rating decision granted service connection 
for PTSD and assigned a 50 percent disability rating 
effective April 18, 2003 under Diagnostic Code 9411.  A June 
2009 rating decision subsequently assigned a 70 percent 
disability rating effective April 28, 2009 under Diagnostic 
Code 9411.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Where, as in the instant case, 
the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

PTSD is to be assigned a 50 percent rating where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130.

In evaluating psychiatric disorders, the VA has adopted and 
employs the nomenclature in the rating schedule based upon 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a 
mental disorder should conform to DSM-IV.  See 38 C.F.R. 
§ 4.125(a).  Diagnoses many times will include an Axis V 
diagnosis, or a Global Assessment of Functioning (GAF) score.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  

According to the DSM-IV, a GAF score between 41 and 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job); a GAF 
score between 51 and 60 is indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers); a GAF between 61 and 70 
is indicative of mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships; a GAF between 71 
to 80 is indicative that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
school work).

VA outpatient treatment records dated in April 2003 reflect 
that the Veteran was diagnosed with PTSD with a GAF score of 
30.  

The Veteran underwent a VA examination in September 2003.  He 
reported a restricted range of affect and that he isolated 
himself.  He stated that he slept for 2 to 3 hours a night, 
got irritable very easily, had an exaggerated startle 
response and was hypervigilant.  

Upon mental status examination, the Veteran's speech was of 
normal rate and rhythm.  His mood was "sad and depressed."  
Affect was restricted and tearful.  Thought processes were 
linear, logical, and goal directed.  There were no suicidal 
or homicidal ideations.  Insight and judgment were 
reasonable.  The Veteran was alert and oriented times 4.  
With regard to memory, he was able to register 3 objects.  
The examiner diagnosed PTSD.  The examiner noted that the 
Veteran had no impairment of thought process or 
communication, inappropriate behavior, memory loss or 
impairment, obsessive or ritualistic behaviors that 
interfered with routine activities, or complaints of panic 
attacks or depressed mood.  He was able to maintain personal 
hygiene, was oriented to person, place and time, and had 
relevant and logical rate and flow of speech.  The Veteran 
had flashbacks, a restricted range of affect, endorsed 
problems with anger, and complained of sleep impairment due 
to nightmares.  

The Veteran underwent another VA examination in November 
2005.  Upon mental status examination, the Veteran's speech 
was monotonous.  His mood was "depressed" and affect was 
restricted.  Thought processes were linear, logical and goal 
directed.  The Veteran's thought content was significant for 
depressive themes.  There was no evidence of loosening of 
associations, paranoia or delusions.  The Veteran did not 
appear to be responding to, nor was there any evidence of, 
immediate auditory or visual hallucinations.  The Veteran did 
not appear to be responding to ideas of reference, thought 
broadcasting, thought insertion or thought withdrawal.  There 
was no suicidal or homicidal ideation.  Insight and judgment 
were reasonable.  The Veteran was alert and oriented time 4 
and was able to register 3 objects.  Concentration was slow 
and impaired.  The examiner diagnosed chronic PTSD and 
assigned a GAF score of 50 for PTSD.  

The Veteran underwent another VA examination on April 28, 
2009.  Upon mental status examination, the Veteran's speech 
was clear.  His affect was constricted and blunted.  Thought 
process was unremarkable.  He admitted infrequent very vague 
suicidal thoughts, with no intent or plan.  He denied any 
delusions.  He had persistent olfactory and tactile 
hallucinations.  He denied obsessive/ritualistic behavior, 
panic attacks, and homicidal thoughts.  He had fair impulse 
control.  He was able to maintain minimum personal hygiene.  
There were no problems with activities of daily living.  
Remote memory was severely impaired, recent memory was 
moderately impaired, and immediate memory was mildly 
impaired.  

The examiner continued the diagnosis of PTSD and assigned a 
PTSD GAF score of 45.  The GAF of 45 for PTSD indicated 
serious impairment in ability to work.  The examiner noted 
that PTSD symptoms resulted in deficiencies in judgment, 
thinking, family relations, work, and mood.  

Prior to April 28, 2009

Analysis

After considering the totality of the evidence in this case, 
it is clear that the Veteran suffered moderate PTSD 
impairment prior to April 28, 2009, and the Veteran has 
already been assigned a 50 percent rating prior to April 28, 
2009 in recognition of such impairment.  However, the 
regulatory criteria for a rating greater than 50 percent have 
not been met. 

The Veteran has not been noted to have such symptoms as 
suicidal ideation, obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; spatial disorientation; or neglect of personal 
appearance and hygiene.  For example, the November 2005 VA 
examiner noted that there were no suicidal ideations.  The 
September 2003 VA examiner noted that there were no obsessive 
or ritualistic behaviors that interfered with routine 
activities.  The Veteran had relevant and logical rate and 
flow of speech with the September 2003 VA examiner.  The 
November 2005 examiner noted that the Veteran was oriented 
times 4.  The September 2003 VA examiner noted that the 
Veteran was able to maintain personal hygiene.

On the other hand, the Veteran exhibited depression, which is 
reflected in the September 2003 and November 2005 VA 
examination reports.  The Veteran also exhibited impaired 
impulse control and difficulty in adapting to stressful 
circumstances (including work or a worklike setting).  For 
example, he reported anger problems at the September 2003 VA 
examination.

The evidence does suggest that the Veteran has some symptoms 
listed under the criteria for a rating greater than 50 
percent, such as depression, impaired impulse control, and 
difficulty in adapting to stressful circumstances.  However, 
the majority of reported PTSD symptoms are fully contemplated 
by the existing 50 percent rating.  The Board is unable to 
find that the PTSD disability picture more nearly 
approximates the criteria for the next higher rating of 70 
percent at any time during the period prior to April 28, 
2009.  

From April 28, 2009

Analysis

After considering the totality of the evidence in this case, 
it is clear that, from April 28, 2009, the Veteran suffers 
significant PTSD impairment, and the Veteran has already been 
assigned a 70 percent rating from April 28, 2009 in 
recognition of such impairment.  However, the regulatory 
criteria for a 100 percent rating have not been met. 

The Veteran has not been noted to have symptoms such as gross 
impairment of thought processes or communication, persistent 
delusions, grossly inappropriate behavior, persistent danger 
of hurting himself or others, intermittent inability to 
perform activities of daily living, disorientation, or memory 
loss for the names of his close relatives, his own 
occupation, or his own name.  For example, upon VA 
examination on April 28, 2009, the examiner noted that the 
Veteran's thought process was unremarkable.  Although the 
Veteran had persistent olfactory and tactile hallucinations, 
he denied any delusions.  There were no problems with 
activities of daily living.  Although the Veteran admitted 
infrequent very vague suicidal thoughts, he denied any intent 
or plan.  He also denied homicidal thoughts.  Although the 
PTSD has certainly resulted in occupational and social 
impairment, the impairment is not due to the types of 
symptoms listed among the criteria for a 100 percent 
schedular rating.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized 
for his PTSD.  The effect of his PTSD on his ability to hold 
employment appears to be contemplated by the currently 
assigned 50 percent rating prior to April 28, 2009, and 70 
percent rating from April 28, 2009.  Therefore, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for hypertension, to include as due to 
service-connected diabetes mellitus, is not warranted.  

An initial disability rating for PTSD in excess of 50 percent 
prior to April 28, 2009 and 70 percent from that date, is not 
warranted.

The appeal is denied as to both issues.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


